DETAILED ACTION
Status of Claims
	Claims 1-9, 12 and 14-20 are pending.
	Claims 10-11 and 13 are cancelled.
	Claims 14-19 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous objections and rejections are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 4,093,594).
Regarding claims 1-9 and 12, Anderson discloses an aqueous coating composition (Col. 2 lines 28-34), comprising at least one metal ion (i.e. the metal ion is present given that the composition is used to cathodically deposit metal) and a compound of formula: 
Dx – B - A – B – Dx (Col. 3 line 12) wherein A represents a reacted polyepoxide resin, B represents a reaction polyamine, D represents a reacted monoepoxide or monocarboxylic acid, and x represents an integer of 1 to 3. Anderson discloses the formula (I) wherein the nitrogen atom is a secondary or tertiary amine nitrogen (Col. 3 lines 19-43).   The polyepoxide resins are glycidyl polyethers containing more than one up to two 1,2 epoxide groups (Col. 3 lines 49-64).  Anderson discloses the polyamines and contain at least 2 amine nitrogen atoms per molecule (Col. 4 lines 3-34).  
Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urrutia (DE102011116764).  
Regarding claims 1-9 and 12, Urrutia discloses an aqueous composition comprising a metal ion (e.g. zinc, [0001], copper [0064]) and a cationic polymer compound formed by reacting an epihalohydrin with amines (e.g. ethylenediamine, [0030]) and heteratom compounds and further reacting the formed polycation with polyols [0026].  Urrutia discloses the polyhydric alcohol may be linear, branched, cyclic, bicyclic or made of repeating units [0034]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,093,594) in view of Roeger-Goepfert et al. (US 2012/0027948).
Regarding claim 20, Anderson discloses an aqueous coating composition (Col. 2 lines 28-34), comprising at least one metal ion (i.e. the metal ion is present given that the composition is used to cathodically deposit metal) and a compound of formula: 
Dx – B - A – B – Dx (Col. 3 line 12) wherein A represents a reacted polyepoxide resin, B represents a reaction polyamine, D represents a reacted monoepoxide or monocarboxylic acid, and x represents an integer of 1 to 3. Anderson discloses the formula (I) wherein the nitrogen atom is a secondary or tertiary amine nitrogen (Col. 3 lines 19-43).   The polyepoxide resins are glycidyl polyethers containing more than one up to two 1,2 epoxide groups (Col. 3 lines 49-64).  Anderson discloses the polyamines and contain at least 2 amine nitrogen atoms per molecule (Col. 4 lines 3-34).  
Anderson discloses the aqueous composition for cationic metal electrodeposition including carrying out electrocoating with a direct electric circuit (Example 5).  Anderson fails to disclose the claimed micrometer or nanometer sized features.
Roeger-Goepfert discloses an electroplating composition for depositing a metal layer on a substrate (abstract).  Roeger-Goepfert discloses the electroplating composition comprising a suppressing agent obtainable by reacting an amine compound comprising active amino functional groups with a mixture of ethylene oxide and at least one compound selected from C3 and C4 alkylene oxides (abstract).  Roeger-Goepfert teaches that suppressors are a type of additive used to provide a substantially bottom-up filling of small features (e.g. micrometer and nanometer, [0013]) to avoid defects such as voids and seams [0001]-[0002].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising features in the micrometer and nanometer range because Roeger-Goepfert teaches that amine based suppressors are utilized to prevent defects such as voids and seams during the production of semiconductor devices [0001]-[0002].  It would have been obvious to utilize a similar amine based composition of Anderson to act as a suppressing agent for the production of semiconductor devices. 

Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered.  The remarks on pages 9-13 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 102212305 – polyhydric alcohol with chain extender and glycidol.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795